Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Response to Amendment
In the amendment filed on 04/22/2021, claim(s) 1, 4, and 8 (and by extension its/their dependents) have been amended, claim(s) 3 has/have been canceled, and no claim(s) is/are new. Claim(s) 1-2, and 4-11 is/are pending in this application.

	Response to Arguments
With respect to the 103 rejection, applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
With respect to the 101 Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive.
With respect to the 101 rejection applicant argued:
Traversal of Rejection Under 35 U.S.C. §101 

In such a manner, in accordance with aspects of the present disclosure, the claimed embodiments are directed to improving the display of the information to a user, which Applicants respectfully submit cannot reasonably be interpreted as an abstract idea. As such, for at least these reasons, Applicants respectfully submit claim 10 is not directed to an abstract idea. 
Additionally, to the extent that claims 1 and 8 are directed to an abstract idea (which Applicants do not concede for at least the reasons articulated above with respect to claim 10), in an effort to advance compact prosecution, and without acquiescing to the Examiner's rejection, Applicants amend independent claims 1 and 8 to recite additional features of displaying of the momentary fuel consumption amount as long as the main key stays ON and the engine is being driven, and displaying of the total fuel consumption amount starting by being triggered by{P55042 04718755.DOC} 10  switchover of the main switch from the ON state to the OFF state and stopping upon lapse of a predetermined period, as recited in previously-presented claim 3. 
As noted above, by implementing aspects of the disclosure, by controlling when information is displayed, information which may only be useful during a job (e.g., momentary fuel consumption) is provided during the job, and information which may only be useful at the end of a job (i.e., the total fuel consumption) is provided at the end of the job. Thus, only pertinent information is displayed to a user, and unnecessary information (which may be distracting) is not displayed to a user, which improves the function of the display. 
Additionally, because these different types of information are not provided at the same time, in accordance with aspects of the disclosure, a same area of the display may be used to provide both, for example, types of information. In accordance with further aspects of the 
In such a manner, in accordance with aspects of the present disclosure, the claimed embodiments are directed to improving the display of the information to a user, which Applicants respectfully submit cannot reasonably be interpreted as an abstract idea. 
With respect to the patent-subject-matter-eligibility rejection, Step 2A of the United States Patent & Trademark Office's current patent-subject-matter-eligibility test requires a determination of whether a claim is "directed to" an abstract idea. Under the United States Patent & Trademark Office 2019 Guidelines, revised Step 2A requires the following determinations (Prong 1) whether the claim recites a judicial exception; and (Prong 2) whether recited judicial exception is integrated into a practical application. (Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 4, page 50 (January 7, 2019)). {P55042 04718755.DOC} 1 1
For at least the above-noted reasons, Applicants respectfully submit are directed to improving the display of the information to a user, which Applicants respectfully submit cannot reasonably be interpreted as an abstract idea.

With respect to applicant’s position that “directed to improving the display of the information to a user, which Applicants respectfully submit cannot reasonably be interpreted as an abstract idea” the examiner respectfully disagrees. Calculating information/data and using a computer device to display said information/data is clearly an abstract idea (the calculating information/data) being performed on a computer. According to MPEP 2106.04(a)(2).III.C. A Claim That Requires a Computer May Still Recite a Mental Process:
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the 

Applicant’s claims are quite clearly an example of an abstract idea/mental process being performed on a computer and therefore 101 ineligible. 

Further, should the claims be found to be directed to an abstract idea under Prong 1 of Step 2A (which Applicants respectfully submit they are not), Applicants respectfully submit that the claims would necessarily incorporate such abstract idea to which the claims may be directed (if any) into a practical application thereof. That is, the features of the amended claims, for example with respect to claim 1, recite, inter alia, a work vehicle comprising: an engine; a main key having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices: a display unit; and control unit, wherein displaying of the is effected as long as the main key stays ON and the engine is being driven, whereas displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to die OFF state and is stopped upon lapse of a predetermined As discussed above, such features surely do not amount to an abstract idea, such as calculating and outputting information related to fuel consumption. Moreover, the features impose a clear meaningful limit to any judicial exception and do not monopolize any such judicial exception. The United States Patent & Trademark Office 2019 Guidelines explicitly indicate that: 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. In this regard, Applicants respectfully further submit that the displaying of the momentary fuel consumption amount as long as the main key stays ON and the engine is being driven, and{P55042 04718755.DOC} 12  Application No. 15/986,279 Att'y Docket No. P55042displaying of the total fuel consumption amount starting by being triggered by switchover of the main switch from the ON state to the OFF state and stopping upon lapse of a predetermined period, integrate any judicial exception to which the claims may be directed into a practical application thereof under Prong 2 of Step 2A. As a result, Applicants respectfully further submit that the claims are not "directed to" any abstract idea under Prong 2 of Step 2A. 
Additionally to and independently of the above, Applicants respectfully submit that the feature of the independent claims further comprise an inventive concept which amounts to "significantly more" than any abstract idea under Step 2B. The U.S. Patent and Trademark Office's Memorandum titled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)" confirms that whether a feature is well-understood, routine, and conventional is a question of fact. An examiner should "only" conclude that an element is well-understood, routine, and conventional when it is widely prevalent or in common use in the relevant industry. As will be discussed in 


With respect to applicant’s position that their claims are directed towards a practical application, the examiner respectfully disagrees. All applicant is doing is using the ignition switch as a trigger to determine when to display the calculated information. This is not a practical application since all applicant is claiming is performing a well understood and generic action (calculating then displaying the result) using an ignition switch as a trigger for this action. This is not sufficient enough to be considered a practical application since every additional element claimed is undertaking their routine generic and well understood functions (controller is calculating, display is displaying, ignition switch is being used as a trigger).
In conclusion, applicant’s claims are very clearly drawn to the abstract idea of calculating fuel information/data being performed on a computer. All recited additional elements are undertaking their generic well under and conventional functions (controller is calculating, display is displaying, ignition switch is being used as a trigger) and there is nothing currently in applicant’s claims that would be sufficient to transform the claimed abstract idea into patent eligible subject matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. The claim recites a vehicle which acquires, calculates and outputs information related to the fuel consumption.
Step 1:
Applicant’s invention is drawn to a statutory category and therefore passes Step 1.
Step 2A Prong 1:
Claim 1 recites a work vehicle and system for determining fuel information and displaying said information. The limitation of determining as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, “determining” in the context of this claim encompasses the user manually calculating the momentary and total fuel consumption. Similarly, the limitation of calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “controller” language, “calculating” in the context of this claim encompasses the user thinking about how to calculate the momentary and total fuel consumption. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see training resources, posted January 8, 2019). Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of – using a “controller” to perform calculating and a display for displaying. The controller in the step(s) is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform calculating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further claim(s) 2, and 4-7, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-2, and 4-7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cashmore Peter Roseby (EP000029308A2, hereafter Cashmore) in view of Lim (US 2015/0153936).
With respect to claim 1 Cashmore teaches a work vehicle comprising:
an engine (Cashmore Page 2:35-39);
a main key having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24);
a display unit (Cashmore Figure 3, element 44, Page 8:22-27): and 
a control unit comprising (Cashmore Figure 3, element 35, Page 8:9-21): an engine controlling section configured to determine a fuel supply amount to the engine (Cashmore Figure 3, element 35, 31, 33, 34, 34, Page 8:9-21); 

a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount based on the engine information (Cashmore Page 2:25-29, instantaneous fuel consumption);
a total fuel consumption amount calculating section configured to calculate, based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state of the main key (Cashmore Page 4:18-22 Page 7:5-24); and 
a display controlling section coupled to the display unit (Cashmore Figure 3, element 42, 44, Page 8:22-27), wherein the display unit is configured to selectively display on a display segment of the display unit at least one of:
the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period. wherein, during the second time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount (Cashmore Figure 3, element 42, 44, Page 7:5-11 Page 8:22-27);  
wherein displaying of the momentary fuel consumption amount is effected as long as the main key stays ON and the engine is being driven (Cashmore Page 7:5-24), whereas displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to the OFF state and is stopped upon lapse of a predetermined period (Cashmore Page 7:12-24).
an engine rotational speed during a second time period, wherein, during the second time period, the display segment displays the momentary fuel consumption amount without also displaying the engine rotational speed, 
More specifically, although Cashmore does teach wherein the information being displayed is momentary fuel consumption during a first and second time period (Cashmore Page 7:5-11 Page 8:22-27). Cashmore does not explicitly teach that the information displayed is an engine rotational speed. However this would seem to be an obvious modification. Specifically, one of ordinary skill in the art would recognize that the technique of alternating the displaying of fuel information taught by Cashmore could trivially be applied to other types of information. Tachometers are common devices in vehicles which measure and output the rpm of an engine for consideration by the driver. As such including a display to show rpm of an engine would appear to be obvious since this is information which is standard to provide to a driver in a vehicle and would read on a common tachometer. However, assuming arguendo and this is not obvious applicant has been provided with Lim.
Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
Thus as shown above Cashmore teaches a base invention of a system for displaying various engine information in alternation with one another. Lim teaches a technique of displaying engine RPM applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Lim to the base invention of Cashmore since it would have resulted in the predictable result of displaying engine RPM in 

With respect to claim 8 Cashmore teaches a work vehicle comprising:
an engine (Cashmore Page 2:35-39):
a main key having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24);
a display unit (Cashmore Figure 3, element 44, Page 8:22-27); and 
a control unit (Cashmore Figure 3, element 35, Page 8:9-21) comprising: an engine controlling section configured to determine a fuel supply amount to the engine (Cashmore Figure 3, element 35, 31, 33, 34, 34, Page 8:9-21);
{P55042 04718755.DOC}4Application No. 15/986,279Att'y Docket No. P55042 an engine information acquiring section configured to acquire engine information including the fuel supply amount from the engine controlling section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9);

a total fuel consumption amount calculating section configured to calculate. based on the engine information, a total fuel consumption amount which is a total amount of fuel used from an ON state to an OFF state of the main key (Cashmore Page 4:18-22 Page 7:5-24); and 
a display controlling section coupled to the display unit (Cashmore Figure 3, element 42, 44, Page 8:22-27), wherein the display unit is configured to selectively display on a display segment of the display unit:
the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period. wherein, during the second time period, the display segment displays the total fuel consumption amount without also displaying the momentary fuel consumption amount (Cashmore Figure 3, element 42, 44, Page 7:5-11 Page 8:22-27); and 
wherein displaying of the momentary fuel consumption amount is effected as long as the main key stays ON and the engine is being driven (Cashmore Page 7:5-24), whereas displaying of the total fuel consumption amount is started by being triggered by switchover of the main switch from the ON state to the OFF state and is stopped upon lapse of a predetermined period (Cashmore Page 7:12-24).
Cashmore does not appear to teach: an engine rotational speed during a third time period, wherein, during the third time period. the display segment displays the engine rotational speed without also displaying the momentary fuel consumption amount, 

Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
Thus as shown above Cashmore teaches a base invention of a system for displaying various engine information in alternation with one another. Lim teaches a technique of displaying engine RPM applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Lim to the base invention of Cashmore since it would have resulted in the predictable result of displaying engine RPM in alternation with other information and would have improved the system by providing the user with more information related to the vehicle and thus enabling better decision making. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Cashmore to apply the technique from the teachings 

With respect to claim 10 Cashmore teaches a work vehicle comprising:
an engine (Cashmore Page 2:35-39);
a main key having an ON position for enabling electric power supply to electric devices and an OFF position for stopping the electric power supply to the electric devices (Cashmore Figure 2, ignition switch, Page 4:12-22, 7:5-24);
a display unit (Cashmore Figure 3, element 44, Page 8:22-27); and 
a control unit comprising (Cashmore Figure 3, element 35, Page 8:9-21):
an engine controlling section configured to determine a fuel supply amount to the engine (Cashmore Figure 3, element 35, 31, 33, 34, 34, Page 8:9-21);
an engine information acquiring section configured to acquire engine information including the fuel supply amount from the engine controlling section (Cashmore Figure 3, element; flow meter input Page 3:16-4:9);
a momentary fuel consumption amount calculating section configured to calculate a momentary fuel consumption amount based on the engine information (Cashmore Page 2:25-29, instantaneous fuel consumption); 

a display controlling section coupled to the display unit, wherein the display unit is configured to selectively display (Cashmore Figure 3, element 42, 44, Page 8:22-27):
the momentary fuel consumption amount during a first time period and the total fuel consumption amount during a second time period, wherein, during the second time period, the main key is in the OFF position and the display unit displays the total fuel {P55042 04718755.DOC}6Application No. 15/986,279Att'y Docket No. P55042 consumption amount without also displaying the momentary fuel consumption amount (Cashmore Figure 3, element 42, 44, Page 7:5-11 Page 8:22-27); and 
an engine rotational speed during a third tune period, wherein, during the third time period, the display unit displays the engine rotational speed without also displaying the momentary fuel consumption amount (Cashmore Page 7:12-24), 
Cashmore does not appear to teach: an engine rotational speed during a third time period, wherein, during the third time period. the display segment displays the engine rotational speed without also displaying the momentary fuel consumption amount, 
More specifically, although Cashmore does teach wherein the information being displayed is momentary fuel consumption during a first and second time period (Cashmore Page 7:5-11 Page 8:22-27). Cashmore does not explicitly teach that the information displayed is an engine rotational speed. However this would seem to be an obvious modification. Specifically, one of ordinary skill in the art would recognize that the technique of alternating the displaying of fuel information taught by Cashmore could trivially be applied to other types of 
Lim teaches a display wherein the momentary fuel consumption amount (Lim ¶[32]) and an engine rotational speed (Lim Fig 3a ¶[32]) are displayed. 
Thus as shown above Cashmore teaches a base invention of a system for displaying various engine information in alternation with one another. Lim teaches a technique of displaying engine RPM applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Lim to the base invention of Cashmore since it would have resulted in the predictable result of displaying engine RPM in alternation with other information and would have improved the system by providing the user with more information related to the vehicle and thus enabling better decision making. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Cashmore to apply the technique from the teachings of Lim because the technique taught by Lim was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Cashmore that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.




With respect to claim 5 Cashmore teaches a work vehicle wherein the momentary fuel consumption amount and an engine rotational speed are displayed in alternation (Cashmore Page 6:24-29, 7:5-11 Page 8:22-27, Lim Fig 3a ¶[32]). It is noted that Cashmore teaches the concept of displaying information in alternation (wherein Cashmore ”switching over” of what is displayed, Cashmore Page 6:24-29) which would be obvious to one of ordinary skill in the art to apply to the combination of Cashmore and Lim described above regarding displaying both the momentary fuel consumption and engine RPM.

With respect to claim 6 Cashmore as modified in claim 1 teaches wherein in the flat display panel, adjacent the displaying area, there is disposed a remaining fuel amount displaying area for displaying a remaining fuel amount in a fuel tank (Cashmore Figure 3, element; flow meter input Page 3:16-4:9). It is noted that fuel gages are very old and well known and it is standard to include one within a vehicle. The exact location of the fuel gage relative to the display would be an obvious design choice based on the layout of the vehicle. 

With respect to claims 7, 9, and 11 the exact amount of time the data is shown on screen would be an obvious design choice based on user preference and how long the user . 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cashmore Peter Roseby (EP000029308A2, hereafter Cashmore) in view of Lim (US 2015/0153936) and further in view of Jung (US 2017/0301931).

With respect to claim 4 although Cashmore as modified in claim 1 does teach finding the total fuel consumption (Cashmore Page 7:12-24), Cashmore does not explicitly teach that the method this is done by is integration. It is noted that the limitations cited in claim 4 appear to be merely applying well known mathematical principles to a problem. That is, it is well known that integration is the means by which you find the area under a curve which when applied to a curve representing the flow rate would give you the total flow over a time. However, for the sake of completeness, applicant has been provided with Jung. 
Jung teaches wherein the total fuel consumption amount is calculated based on an integrated value of the momentary fuel consumption amounts from the ON to OFF state of the main key (Jung ¶[89]). 
Thus as shown above, Cashmore teaches all relevant limitations except does not explicitly teach using the element of using integration to determine the total fuel consumed. Jung teaches using the element of using integration to determine the total fuel consumed as well as its function. One of ordinary skill in the art would have recognized the substitution 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




 

/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665